      Case 2:21-cv-00689 Document 1 Filed 01/28/21 Page 1 of 1 Page ID #:1

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

ISMAIL KHAN
                                                           2:21−cv−00689
                                        PLAINTIFF(S)

       v.
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES
                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                                                 ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed                Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                           Clerk, U.S. District Court

Dated: January 28, 2021                    By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
